                                                                                      Case 2:19-cv-00881-JCM-NJK Document 9 Filed 06/11/19 Page 1 of 4



                                                                                 1 Joel D. Odou
                                                                                   Nevada Bar No. 7468
                                                                                 2 jodou@wshblaw.com
                                                                                   Christina M. Mamer
                                                                                 3 Nevada Bar No. 13181
                                                                                   cmamer@wshblaw.com
                                                                                 4 Nick Adams
                                                                                   Nevada Bar No. 14813
                                                                                 5 nadams@wshblaw.com
                                                                                   Wood, Smith, Henning & Berman LLP
                                                                                 6 2881 Business Park Court, Suite 200
                                                                                   Las Vegas, Nevada 89128-9020
                                                                                 7 Telephone: 702 251 4100
                                                                                   Facsimile: 702 251 5405
                                                                                 8
                                                                                   Attorneys for Defendants, Lusine Danayan and
                                                                                 9 Jack Danayan

                                                                                10
                                                                                                                       U NITED STA TESDISTR ICT COU R T
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                   DISTR ICT OF NEVA DA ,SOU TH ER N DIVISION
                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                   HELPING HANDS WELLNESS CENTER,                          Case No. 2:19-CV-00881-JCM-NJK
                                                                                14 INC., a Nevada corporation,
                                                                                                                                           STIPU L A TION A ND OR DER TOSTA Y
                                                                                15                     Plaintiff,                          L ITIG A TION
                                                                                16            v.                                           The Hon. James C. Mahan

                                                                                17 LUSINE DANAYAN, an individual; JACK                     Trial Date:         None Set
                                                                                   DANAYAN, an individual,
                                                                                18
                                                                                             Defendants.
                                                                                19

                                                                                20

                                                                                21                          STIPU L A TION A ND OR DER TOSTA YL ITIG A TION
                                                                                22            LUSINE DANAYAN and JACK DANAYAN (hereinafter "Defendants") and HELPING
                                                                                23 HANDS WELLNESS CENTER, INC., a Nevada Corporation (hereinafter "Plaintiff") (collectively,

                                                                                24 "the Parties") by and through their respective counsel, hereby stipulate and agree as follows:

                                                                                25 / / /

                                                                                26 / / /

                                                                                27 / / /

                                                                                28 / / /

                                                                                     LEGAL:10795-0020/11879369.1                                         Case No. 2:19-CV-00881-JCM-NJK
                                                                                                                     STIPULATION AND ORDER TO STAY LITIGATION
                                                                                      Case 2:19-cv-00881-JCM-NJK Document 9 Filed 06/11/19 Page 2 of 4



                                                                                 1            1.       That the litigation in the entitled matter, Helping Hands Wellness Center, Inc. v. Lusine

                                                                                 2 Danayan, et al., Case No. 2:19-cv-00881-JCM-NJK ("the Action") shall be stayed through July 5,

                                                                                 3 2019 to allow the parties further time to attempt to resolve the instant matter and not incur

                                                                                 4 unnecessary litigation fees and costs.

                                                                                 5            2.       That Defendants' opposition to Plaintiff's Emergency Motion to Remand to State Court

                                                                                 6 [ECF No. 5], which is currently due on June 11, 2019, will now be due on Monday, July 8, 2019 in

                                                                                 7 the event the parties do not file a notice of settlement on or before July 5, 2019 or seek a further stay

                                                                                 8 of the instant matter. Plaintiff's reply brief shall be due on or before July 10, 2019.

                                                                                 9            3.       That Defendants' Opposition to Motion for Preliminary Injunction [ECFNo. 6], which
                                                                                10 is currently due on June 17, 2019, will now be due on or before Monday, July 15, 2019 in the event

                                                                                11 the parties do not file a notice of settlement on or before July 5, 2019 or seek a further stay of the
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12 instant matter. Plaintiff's reply brief shall be due on or before July 20, 2019.
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13            4.       That Defendants' responsive pleading to Plaintiff's Complaint, which is currently due
                                                Attorneys at Law




                                                                                14 on or before June 13, 2019, will now be due on Monday, July 15, 2019 unless the parties seek a

                                                                                15 further stay of the matter.

                                                                                16            5.       Defendants agree not to file a motion to disqualify Plaintiff's counsel at any time during

                                                                                17 the agreed upon stay through July 5, 2019.

                                                                                18            6.       Defendants shall submit a timely and adequate resolution proposal to Plaintiff no later
                                                                                19 than Friday, June 14, 2019 at 5:00 p.m. In the event that Defendants fail to timely submit an adequate

                                                                                20 resolution proposal, Plaintiff can seek to lift the stay prior to July 5, 2019.

                                                                                21            7.       The Parties agree that the instant Stipulation and Order for Stay of Litigation shall not

                                                                                22 be construed as a waiver of any claims. Instead, the Stipulation and Order is merely a vehicle for the

                                                                                23 parties to attempt to resolve the instant matter.

                                                                                24 / / /

                                                                                25 / / /

                                                                                26 / / /

                                                                                27 / / /

                                                                                28 / / /

                                                                                     LEGAL:10795-0020/11879369.1                     -2-               Case No. 2:19-CV-00881-JCM-NJK
                                                                                                                   STIPULATION AND ORDER TO STAY LITIGATION
                                                                                      Case 2:19-cv-00881-JCM-NJK Document 9 Filed 06/11/19 Page 3 of 4



                                                                                 1            The parties hereto further agree that this Stipulation may be executed in one or more

                                                                                 2 counterparts, each of which shall constitute a duplicate original.

                                                                                 3 JK L EG A L & CONSU L TING ,L L C                  W OOD SM ITH H ENNING & BER M A N,
                                                                                                                                      LLP
                                                                                 4
                                                                                   By:/s/ Jared Kahn                                  By:/s/ Christina M. Mamer
                                                                                 5
                                                                                      Jared Kahn, Esq.                                   Joel D. Odou, Esq.
                                                                                 6    Nevada Bar No. 12603                               Nevada Bar No. 7468
                                                                                      9205 W. Russell Road, Suite 240                    Christina M. Mamer, Esq.
                                                                                 7    Las Vegas, Nevada 89148                            Nevada Bar No. 13181
                                                                                                                                         Nick F. Adams, Esq.
                                                                                      Attorneys for Plaintiff, Helping Hands             Nevada Bar No. 14813
                                                                                 8    Wellness Center, Inc.                              2881 Business Park Court, Suite 200
                                                                                 9                                                       Las Vegas, Nevada 89128
                                                                                                                                         Attorneys for Defendants, Lusine
                                                                                10                                                       Danayan and Jack Danayan

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                                                                    OR DER
                                                                                13
                                                Attorneys at Law




                                                                                              The Court having reviewed the foregoing STIPULATION AND ORDER TO STAY
                                                                                14
                                                                                     LITIGATION in the above-entitled matter and for good cause appearing therefor:
                                                                                15
                                                                                              IT ISSOOR DER ED that the litigation in the above-referenced matter be stayed through July
                                                                                16
                                                                                     5, 2019 unless further stayed by stipulation of the parties.
                                                                                17
                                                                                              IT IS SO OR DER ED that Defendants' Opposition to Plaintiff's Emergency Motion to
                                                                                18
                                                                                     Remand to State Court [ECF No. 5], which is currently due on June 11, 2019, will now be due on
                                                                                19
                                                                                     Monday, July 8, 2019 in the event the parties do not file a notice of settlement on or before July 5,
                                                                                20
                                                                                     2019 or seek a further stay of the instant matter. Plaintiff's reply brief shall be due on or before July
                                                                                21
                                                                                     10, 2019.
                                                                                22
                                                                                              IT ISSOOR DERED that Defendants' Opposition to Motion for Preliminary Injunction [ECF
                                                                                23
                                                                                     No. 6], which is currently due on June 17, 2019, will now be due on or before Monday, July 15, 2019
                                                                                24
                                                                                     in the event the parties do not file a notice of settlement on or before July 5, 2019 or seek a further
                                                                                25
                                                                                     stay of the instant matter. Plaintiff's reply brief shall be due on or before July 20, 2019.
                                                                                26
                                                                                              IT ISSOOR DER ED that Defendants' responsive pleading to Plaintiff's Complaint, which is
                                                                                27
                                                                                     currently due on or before June 13, 2019, will now be due on Monday, July 15, 2019 unless the parties
                                                                                28

                                                                                     LEGAL:10795-0020/11879369.1                     -3-               Case No. 2:19-CV-00881-JCM-NJK
                                                                                                                   STIPULATION AND ORDER TO STAY LITIGATION
                                                                                      Case 2:19-cv-00881-JCM-NJK Document 9 Filed 06/11/19 Page 4 of 4



                                                                                 1 seek a further stay of the instant matter.

                                                                                 2            IT IS SO OR DER ED that Defendants are precluded from filing a motion to disqualify
                                                                                 3 Plaintiff's counsel at any time during the agreed upon stay through July 5, 2019.

                                                                                 4            IT ISSOOR DER ED that Defendants shall submit a timely and adequate resolution proposal
                                                                                 5 to Plaintiff no later than Friday, June 14, 2019 at 5:00 p.m. In the event that Defendants fail to timely

                                                                                 6 submit an adequate resolution proposal, Plaintiff can seek to lift the stay prior to July 5, 2019.

                                                                                 7            IT ISSOOR DER ED that that the instant Stipulation and Order for Stay of Litigation shall
                                                                                 8 not be construed as a waiver of any claims. Instead, the Stipulation and Order is merely a vehicle for

                                                                                 9 the parties to attempt to resolve the instant matter.
                                                                                                    June 17, 2019
                                                                                10         Dated: _____________________________.

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                                                                           __________________________
                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                                                                           U .S. M A GSTATES
                                                                                                                                           UNITED      ISTR A TE JU DG E JUDGE
                                                                                                                                                               DISTRICT
                                                                                13
                                                Attorneys at Law




                                                                                                                                           __________________________
                                                                                14                                                         Date
                                                                                15

                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     LEGAL:10795-0020/11879369.1                     -4-               Case No. 2:19-CV-00881-JCM-NJK
                                                                                                                   STIPULATION AND ORDER TO STAY LITIGATION
